Title: To Benjamin Franklin from the Abbé de Charmois, with Franklin’s Note for a Reply, 29 October 1784
From: Charmois, ——, abbé de
To: Franklin, Benjamin


				
					Monsieur
					paris Rüe Beaubourg 29. 8bre. 1784.
				
				Le nommé francisque Sube, ci devant Soldat au regiment d’agenois, compagnie de peyre, á servi dans vos guerres, et á Recû plusieurs Blessures au Siege d’yorc; il est actuellement dans sa patrie à Tours, ou on lui á envoié avec son congé absolû les certificats les plus honorables.
				Ce Brave Soldat auroit envie de retourner dans vos Etats, et il le desire d’autant plus ardemmant qu’il iroit retrouver son

frere ainé, qui y est resté, qui S’y trouve Bien, et qui l’appelle. L’on m’engage fortement des deux côtés de vous supplier de vous rendre à leurs desirs, et de lui accorder son passage franc.
				Si m. le chevalier Webb etoit a paris, je me servirois de sa mediation pour obtenir cette grace; j’hazarde de vous la demender. J’irois la solliciter si j’etois plus seür d’avoir le Bonheur de vous trouver: j’irai seurement vous en remercier, et admirer le grand homme qui joüit des respects de toute la terre.
				Recevés tous ceux avec lesquels j’ai l’honneur d’etre monsieur vôtre tres humble et tres obeissant Serviteur
				
					L’abbé De Charmois.
				
			 
				Endorsed: That I have receiv’d the Letter he honoured me with the 29th past, requesting a free Passage to America for Francisque Sube. That there are no Vessels here belonging to the United States, nor will there probably be any as long as Peace continues, it is therefore not in my Power to comply with this Request.
				Notation: De Charmois 29 Oct. 1784.—
			